Citation Nr: 0314124	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  93-20 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to an increased rating for an anterior cruciate 
ligament deficiency of the left knee, currently evaluated as 
10 percent disabling.

Entitlement to an increased rating for arthritis of the left 
knee, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1974 to early September 1978 and from late September 1978 to 
February 1980.

This appeal arises from a December 1990 rating decision of 
the Houston, Texas, Regional Office (RO) that denied 
increased rating claims for dermatophytosis of the feet and a 
compensable evaluation for a left knee disorder.  In August 
1991, the RO also denied a claim for an increased rating for 
a left shoulder disability.  On appeal, in an October 1995 
decision, the Board of Veterans' Appeals (Board) remanded 
these claims for further development.  Pursuant to that 
development, the RO subsequently granted the left knee and 
left shoulder increased rating claims, awarding a 10 percent 
rating for anterior cruciate ligament deficient left knee and 
a 10 percent rating for left acromomioclavicular joint with 
impingement and traumatic arthritis; however, the RO denied 
an increased rating for dermatophytosis of the feet, which 
continued to be evaluated as 10 percent disabling.  In a 
November 24, 1999, decision, the Board granted the increased 
rating claim for the left shoulder disability and denied the 
increased rating claims for the left knee disability and for 
dermatophytosis of the feet.  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In March 2000, the 
Court granted a joint motion filed by the parties that 
remanded the left knee disability claim for readjudication.  
The parties agreed to dismiss voluntarily the appeal of the 
dermatophytosis and left shoulder disability increased rating 
claims.  Therefore, only the left knee disability increased 
rating claim was before the Board.  The Board issued a 
decision in January 2001 which granted a separate compensable 
rating for arthritis of the left knee.  

The veteran again appealed to the Court.  The appellant and 
the Secretary of Veterans Affairs filed a joint motion in 
July 2001 requesting that the case be remanded to the Board.  
The Court granted that motion later that month.  

In May 2002, the Board initiated internal development of 
additional evidence by requesting an examination.  The 
examination was completed in October 2002, and the veteran 
was provided a copy of the examination report in November 
2002.  


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty-to-assist regulations, after reviewing the 
veteran's case, the Board determined that additional 
evidentiary development was needed prior to final appellate 
consideration of his claim.  As was noted above, the Board 
requested additional development in an internal development 
memorandum.  The requested development has since been 
completed.

Although regulations in effect at the time the Board 
requested the additional development allowed the Board to 
consider that additional evidence and render a decision 
without first referring the additional evidence to the RO for 
consideration in the first instance, the regulations were 
recently found to be invalid by the United States Court of 
Appeals for the Federal Circuit.  In this regard, the Board 
notes that on May 1, 2003, just prior to the Board's 
determination as to whether all the requested evidence had 
been obtained and its consideration of the claim on appeal, 
the United States Court of Appeals for the Federal Circuit 
invalidated the new duty-to-assist regulations codified at 38 
C.F.R. § 19(a)(2) and (a)(2)(ii)(2002).  See Disabled 
American Veterans, et. al., v. Secretary of Veterans Affairs, 
___ F.3d ___, Nos. 02-7304, -7305, -7316 (May 1, 2003).  That 
decision emphasized the Board's status as "primarily an 
appellate tribunal," and held that 38 C.F.R. § 19.9(a)(2) is 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it allows the Board to 
consider additional evidence without having to remand the 
case to the AOJ for initial consideration and without having 
to obtain the appellant's waiver.  

The Board notes that the veteran has not submitted a written 
waiver of his right to have the evidence reviewed by the RO.  
The Federal Circuit further held that 38 C.F.R. § 
19.9(a)(2)(ii) is invalid because, in providing only 30 days 
for an appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violates the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should review the additional 
evidence which has been added to the 
claims file and determine whether the 
benefits sought on appeal may now be 
granted.

2.  If the benefits sought on appeal 
remain denied, the appellant and 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




